Citation Nr: 1034877	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2003, for the establishment of service connection for 
hydronephrosis with left upper heminephrectomy.

2.  Entitlement to an initial rating in excess of 10 percent for 
hydronephrosis with left upper heminephrectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which established service connection for hydronephrosis 
with left upper heminephrectomy evaluated as noncompensable (zero 
percent disabling) effective August 14, 2003.  The Veteran 
appealed contending that a higher rating and an earlier effective 
date was warranted.

An August 2006 decision review officer decision subsequently 
assigned a 10 percent rating for the service-connected 
disability, effective August 14, 2003.

The Board notes that the Veteran also initiated an appeal on the 
issue of whether a September 1979 rating decision was the product 
of clear and unmistakable error (CUE) in not granting special 
monthly pension based on the need for aid and attendance or at 
the housebound rate.  However, the August 2006 decision review 
officer also found that the September 1979 rating decision was 
the product of CUE, and found that special monthly pension at the 
housebound rate was established from May 9, 1979.  As this 
represents a complete grant of the benefits sought on appeal, 
this issue has been resolved and is not on appeal to the Board.

The Board further notes that the Veteran had requested a Board 
hearing in conjunction with this appeal.  A hearing was initially 
scheduled for February 2009, but was postponed at the Veteran's 
request.  Thereafter, a new hearing was scheduled for June 2009, 
but the Veteran failed to report for this hearing.  Consequently, 
her hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009)

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's claim for a rating in excess of 10 
percent for her service-connected hydronephrosis.  Accordingly, 
this issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for status-post left 
upper heminephrectomy and its collecting ureter by an August 1977 
rating decision.  The Veteran was informed of this decision, 
including her right to appeal, and did not appeal.

3.  The August 1977 rating decision was not the product of CUE.

4.  Following the August 1977 rating decision, the next written 
communication in which the Veteran raised a formal or informal 
claim of service connection for hydronephrosis/heminephrectomy 
residuals until August 14, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 2003, 
for the establishment of service connection for hydronephrosis 
with left upper heminephrectomy are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.105, 3.159, 3.400 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Veteran's appeal is from a disagreement with the initial 
rating and effective date assigned for her hydronephrosis.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Moreover, to 
the extent the Veteran's earlier effective date claim is based 
upon allegations of CUE, the Court has held that the VCAA does 
not apply to claims of CUE in prior Board decisions or in prior 
rating decisions.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

In addition, the Board finds that the duty to assist the Veteran 
in regard to her earlier effective date claim has also been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of her claims, and nothing 
indicates she has identified the existence of any relevant 
evidence that has not been obtained or requested.  As discussed 
in the Introduction, her hearing request is deemed withdrawn.  
The Board also notes that, as a general rule, the adjudication of 
a claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim depends 
upon when certain document(s) were either received by VA and/or 
promulgated to the Veteran. Therefore, there is no reasonable 
possibility that any further development, such as a medical 
examination, would aid in the resolution of this claim.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied regarding the earlier effective date claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Analysis

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received within 
one year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, service connection was previously denied for 
status-post left upper heminephrectomy and its collecting ureter 
by an August 1977 rating decision.  The Veteran was informed of 
this decision, including her right to appeal, and did not appeal.  
Accordingly, that decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. 
§ 20.1103.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The Board acknowledges the Veteran has contended there was error 
in her original denial of service connection by the August 1977 
rating decision.  In pertinent part, the August 1977 rating 
decision denied the claim finding that the Veteran's service 
treatment records showed she had urinary tract infections and 
intermittent left flank commencing in about 1974; and that she 
was found to have duplicated left urinary collecting system with 
hydronephrotic upper pole segment.  The RO found that this was a 
congenital condition and surgery commencing of left 
heminephrectomy was a remedial procedure.  The RO further found 
that there was no evidence of aggravation of the congenital 
condition while the Veteran was on active duty.

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are 
final and binding ...will be accepted as correct in the absence 
of clear and unmistakable error."  A decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 'clear 
and unmistakable error,' there must have been an 
error in the prior adjudication of the claim.  
Either the correct facts, as they were known at 
the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to 
how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The 
Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do not 
give rise to the need for revising the previous 
decision.  The words 'clear and unmistakable 
error' are self-defining.  They are errors that 
are undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed at the time 
it was made.  A determination that there was a 
'clear and unmistakable error' must be based on 
the record and the law that existed at the time 
of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 
Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear 
and unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  "It must always be remembered that 
clear and unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, 
Fugo and other decisions, the Court has emphasized that merely to 
aver that there was CUE in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent definition 
of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. at 314.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

In her notice of disagreement, the Veteran contended that the 
August 1977 was the product of CUE in not discussing the 
presumption of soundness pursuant to 38 C.F.R. § 3.304(b).  
Further, it was contended that the denial letter did not discuss 
in detail what aggravation meant, or how VA determined the extent 
of aggravation, nor the issue of presumption of soundness.

Initially, the Board notes that 38 C.F.R. § 3.304(b) (1977), 
which was the law in effect at the time of the August 1977 rating 
decision, did pertain to the presumption of soundness.  However, 
the Court has specifically held that RO failure to discuss the 
evidence and regulations in a pre-February 1990 decision cannot 
constitute CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).  

The Board also notes that the law in effect at that time included 
38 C.F.R. § 3.303(c) (1977) regarding preservice disabilities 
noted in service, and which held that there were medical 
principles so universally recognized as to constitute fact to the 
effect that certain conditions first noted during service are 
such that they preexisted service.  Further, this regulation 
contains various references to congenital conditions, including 
that congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  

The Board acknowledges that VA Office of General Counsel 
subsequently held that service connection may be granted for a 
congenital disorder on the basis of in-service aggravation.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01- 85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) origin 
by its very nature preexists claimants' military service, but 
that service connection for such diseases could be granted if 
manifestations of the disease in service constituted aggravation 
of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The Board also acknowledges that the question as to whether a 
hereditary disease always rebuts the presumption of soundness was 
posed to the General Counsel in 1988, and the General Counsel, 
referring in its opinion to the aforementioned 1985 opinion, both 
of which concerned cases involving retinitis pigmentosa, noted 
that "retinitis pigmentosa and most other diseases of hereditary 
origin can be incurred or aggravated in service, in the sense 
contemplated by Congress in title 38."  VAOGC 8- 88 (Sept. 29, 
1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  The opinion 
also stated, "[t]hey can be considered to be incurred in service 
if their symptomatology did not manifest itself until after entry 
on duty.  The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost certain to 
develop the condition at some time in his or her lifetime, does 
not constitute having the disease."  VAOGC 8-88. 

The Board notes, however, that both of these holdings were first 
made years after the August 1977 rating decision that is the 
subject of this appeal.  As such, the law in effect at the time 
of that decision was such that it could be argued that a finding 
that a condition was congenital automatically rebutted the 
presumption of soundness; i.e., it was not undebatable that the 
presumption of soundness applied in cases involving congenital 
conditions first diagnosed during service.  In other words, it is 
debatable whether the law mandated a discussion of the 
presumption of soundness at the time the August 1977 rating 
decision was promulgated.  Moreover, nothing in the evidence of 
record at that time explicitly refutes the rating decision's 
conclusions that the in-service findings were of a congenital 
condition and surgery commencing of left heminephrectomy was a 
remedial procedure; and that there was no evidence of aggravation 
of the congenital condition while the Veteran was on active duty.  

In view of the foregoing, the Board finds that the August 1977 
rating decision was consistent with the evidence then of record 
and the law in effect at that time.  To the extent there was 
error in that rating decision, the record does not reflect that 
had it not been made, it would have manifestly changed the 
outcome; it is not absolutely clear that a different result would 
have ensued.  Consequently, the Board must conclude that the 
August 1977 rating decision was not the product of CUE.  

As the original denial of the Veteran's claim was not the product 
of CUE, she is only entitled to an earlier effective date in this 
case if she filed an application to reopen her claim of service 
connection for hydronephrosis/heminephrectomy residuals prior to 
the current effective date of August 14, 2003.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for one or 
more benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the 
general rule that the effective date of compensation benefits 
will be the date of receipt of the claim or the date when 
entitlement arose, whichever is the later.  However, this 
regulation goes on to provide that receipt of clinical reports of 
examination or hospitalization may serve as informal claims "for 
increase or to reopen" where the claim is for an already service-
connected condition.  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier effective 
date for the subsequent award of VA benefits if such benefits 
derive from (1) a claim for increased evaluation or (2) an 
application to reopen a claim for compensation denied because the 
service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered equivalent 
and are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that term 
in 38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an informal 
written claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department," and 
"identify the benefits sought."

Here, a thorough review of the evidence of record reflects that, 
following the August 1977 rating decision, the next written 
communication in which the Veteran indicated a desire to seek 
service connection for hydronephrosis/heminephrectomy residuals 
was received August 14, 2003; i.e., there was no formal or 
informal claim of service connection for 
hydronephrosis/heminephrectomy residuals prior to the current 
effective date.

For these reasons, the Board finds no legal basis to award an 
earlier effective date in this case.  Therefore, the benefit 
sought on appeal must be denied.


ORDER

Entitlement to an effective date earlier than August 14, 2003, 
for the establishment of service connection for hydronephrosis 
with left upper heminephrectomy is denied.


REMAND

In this case, the Board notes that the Veteran underwent a VA 
medical examination in March 2006 which included findings as to 
the symptomatology of her service-connected hydronephrosis.  
However, it has been more than 4 years since that examination.  
As such, the Board is of the opinion that the record may not 
accurately reflect the current nature and severity of this 
disability.  Therefore, the Board finds that this case must be 
remanded in order to obtain any outstanding treatment records 
regarding this disability, and to accord the Veteran a new 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.); see also VAOPGCPREC 11-95 (April 7, 1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for her service-
connected hydronephrosis with left upper 
heminephrectomy since March 2006.  After 
securing any necessary release, the 
AMC/RORO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of her service-
connected hydronephrosis with left upper 
heminephrectomy.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC on this issue in August 2006, and provides an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


